Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This examiner’s amendment was proposed by the examiner in a telephonic interview on January 31, 2022, to ensure clarity of the claims and consistency with the original disclosure. Authorization for this examiner’s amendment was given in an electronic communication from Joe Muncy (Reg. No. 32,334) and Kentaro Higuchi (Technical Advisor) on February 9, 2022 (see attachment). This authorization was confirmed by the examiner in a telephone call with Kentaro Higuchi on behalf of Joe Muncy on February 10, 2022 (including correction by the examiner of minor typographical errors that were introduced in the copy of the amendment attached to the electronic communication). 

The application has been amended as follows: 

In the claims:
In claim 1, lines 62-65, replace “two ends of said upper-top rod and two ends of said lower-top rod are connected to an upper portion of said left-rear rod and an upper portion of said right-rear rod respectively” with --wherein a left end of said upper-top rod and a left end of the lower-top rod are each connected to said left-rear rod, wherein a right end of said upper-top rod and a right end of said lower-top rod are each connected to said right-rear rod--
In claim 1, lines 70-72, replace “a front end of said net is connected to a left end, a right end and a bottom end of said backboard, a rear end of said net is connected to said upper portion of said left-rear rod, said upper portion of said right-rear rod and said lower-top rod” with --a front end of said net is connected to said front frame, a rear end of said net is connected to said rear frame--
In claim 1, line 77, replace “are” with --is--
In claim 1, line 95, replace “shorten after” with --shortened when--

In the Specification (with respect to the amendment filed December 6, 2021):
In para. 0005, lines 47-49, replace “Two ends of the upper-top rod and two ends of the lower-top rod are connected to an upper portion of the left-rear rod and an upper portion of the right-rear rod respectively.” with -- A left end of the upper-top rod and a left end of the lower-top rod are each connected to the left-rear rod. A right end of the upper-top rod and a right end of the lower-top rod are each connected to the right-rear rod.--

In para. 0005, lines 53-55, replace “A front end of the net is connected to a left end, a right end and a bottom end of the backboard. A rear end of the net is connected to the upper portion of the left-rear rod, the upper portion of the right-rear rod and the lower-top rod.” with --A front end of the net is connected to the front frame, and a rear end of the net is connected to the rear frame.--
In para. 0005, line 75, replace “shorten after” with --shortened when--
In para. 0019, lines 3-6, replace “a front end of the net 83 is connected to a left end, a right end and a bottom end of the backboard 26; while a rear end of the net 83 is connected to the upper portion of the left-rear rod 71, the upper portion of the right-rear rod 72, and the lower-top rod 74” with --a front end of the net 83 is connected to the front frame 2, a rear end of the net 83 is connected to the rear frame 7--.

Terminal Disclaimer
The terminal disclaimer filed on December 6, 2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/892,771 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /February 10, 2022/